DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,402,780. Although the claims at issue are not identical, they are not patentably distinct from each other because storing a contact information with the preservation request is an obvious variation of the invention.

Claim Objection / Construction
The independent claims recite limitation –“a pre- modified copy of the defined relevant content”.  It is not clear of what the “pre” is referring to.  A previous or a prepared or predetermined.  Assuming the “pre” refers to previous or previously.  However, it is not clear a previous to what such modification of the copy needs to be.  It is also not clear of what actually constitutes to be the pre-modified copy and what is actually requires, as the specification is silent on such description.
Claims 15 recite limitation "the state" and “the method”.  There is insufficient antecedent basis for this limitation in the claim.   For the purposes of examining it is assumed it was meant – a state – and – a method - .
Still, claim 15 starts with “a computer program product” and thus should remove “the method” and claim the computer program product instead.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Chen et al. (US 2007/0288589).


Regarding claim 1, Chen teaches a computer-implemented method of preserving the state of network-accessible information, and conveying notifications of changes to said network accessible information, the method comprising: 
	receiving, by a computer server providing a preservation and notification service, a preservation request from a requesting client machine, the preservation request comprising an indication of a portion of information addressed by a uniform resource locator that defines relevant content for preservation ([0045], [0060]), and contact information associated with the preservation request ([0051]); 
in response to receiving the preservation request, obtaining, by the computer server, a copy of the portion of the information addressed by the uniform resource locator that defines relevant content for preservation ([0023]-[0024]); 
storing, by the computer server, the obtained copy of the defined relevant content to create a pre- modified copy of the defined relevant content and in a manner that associates the stored content with the identified contact information ([0048], [0054]); and 
when the computer-server has identified that the portion of the information addressed by the uniform resource locator has changed, conveying, by the computer server, a notification to the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noble et al. (US 5,978,842) in view of Kahn et al. (US 2006/0161845) and in further view of Kanai et al. (US 2001/0002472).

Regarding claim 1, Noble teaches a computer-implemented method of preserving the state of network-accessible information, and conveying notifications of changes to said network accessible information, the method comprising: 
	receiving, by a computer server providing a preservation and notification service, a preservation request from a requesting client machine (C5L23-24)(see NOTE I), the preservation request comprising an indication of a portion (C11L41-50) of information addressed by a uniform resource locator (C2L54-56) that defines relevant content for preservation (C11L47-50), and contact information associated with the preservation request (C5L31-42); 
in response to receiving the preservation request, obtaining, by the computer server, a copy of the portion of the information addressed by the uniform resource locator that defines relevant content for preservation (C7L21-22, C8L12-15, 25-27) (see NOTE II); 
record the defined relevant content and in a manner that associates the stored content with the identified contact information (C7L22-25, 61-67, C10L45-62); and 
when the computer-server has identified that the portion of the information addressed by the uniform resource locator has changed (C8L25-35), conveying, by the computer server, a notification to the requesting client machine (C5L23-29) that a change to the portion (C11L65-66) of the information addressed by the uniform resource locator that defines the relevant content has been identified (C5L5-9, C8L36-38, 56-67, C9L38-46).

NOTE I Noble teaches that a user (client) registers a webpage for a change detection (c3L60-61). The webpage is subsequently downloaded and archived (C7L20-21, C10L11-12).  A request is an act of asking for something and thus, asking for providing updates for a webpage is a request. A registration of a webpage is essentially analogous to a request to archive (preserve) such webpage, as functionality is basically identical – i.e. both a request for updates and a preservation request generates a copy for the webpage.  Wherein archiving is analogous to a preservation. 
However, in order to avoid undue arguments Kanai discloses “a preservation request” in [0068], [0081], [0099].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Noble to preservation request as disclosed by Kanai.  Doing so would provide information that may collectively be preserved (Kanai [0107]).

NOTE II Noble teaches that for the requested URL is either “copy of the entire document, or a CRC checksums for the document” C10L49-50 is stored in various embodiments.  Where it would be obvious for the one skilled the art to choose an embodiment with storing an actual copy of the URL document instead of just the checksums per user preferences.

NOTE III Noble teaches that a copy of the document identified by a URL is stored.  Such copy is stored with the URL, date and time and user’s email address.  Thus, it’s not just a copy of document is stored but a copy with a other information, which in turns creates a pre-modified copy.  
On the other hand, if such interpretation isn't sufficient and Noble does not explicitly teach, a pre- modified copy of the defined relevant content, Kahn discloses the same in [0101], [0066], [0082]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Noble to include a pre- modified copy of the defined relevant content as disclosed by Kahn.  Doing so would minimize repeated manual viewings of the feed (Kahn [0069]).

Regarding claim 2, Noble as modified teaches the method according to claim 1, wherein the preservation request is communicated in response to identifying either manually by a user, or automatically by an electronic process, a reference to the uniform resource locator in an electronic file (Noble C6L55-56, Kahn [0004]).

Regarding claim 3, Noble as modified teaches the method according to claim 2, wherein the receiving the preservation request comprises receiving a programmatically generated message from a corresponding application that is associated with the electronic file that contains the recognized uniform resource locator (Noble C1L34-35, C12L46-56, C9L38-45).

Regarding claim 4, Noble as modified teaches the method according to claim 1, further comprising recognizing a reference to the uniform resource locator in an electronic file by scanning electronic files on at least one of a user processing device or at least one network accessible storage 

Regarding claim 5, Noble as modified teaches the method according to claim 1, wherein receiving the preservation request comprises implementing, by the computer server, at least one predefined rule or policy to distinguish relevant content from a remainder of content associated with the uniform resource locator (Noble C11L50-57, Kahn [0084], [0090], [0093], [0095]).

Regarding claim 6, Noble as modified teaches the method according to claim 1, further comprising at least one of polling (Noble C8L2) or subscribing to changes to the corresponding content associated with the uniform resource locator  (Noble C5L26-27, 35-42, C6L10-12, Kahn [0078]).

Regarding claim 7, Noble as modified teaches, the method according to claim 1 further comprising establishing, by the computer server, at least one policy that sets an expiration after which no additional monitoring for changes to the relevant content will be conducted (Kanai [0057], [0101], [0174]).
NOTE in analogous art Chen et al. (US 2007/0288589) likewise discloses claim 7 in [0045] and further obviate the teachings of Noble.

Regarding claim 9, Noble as modified teaches the method according to claim 1, wherein conveying an indication when a change has been detected to the relevant content of the uniform resource locator comprises providing at least one of the copy of the obtained relevant content or a location where the relevant content can be retrieved from a storage location (Noble C5L5-9, C8L36-38, 56-67, C9L38-46).

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noble as modified and in further view of Ozzie et al. (US 2007/0294366).

Regarding claim 8, Noble as modified teaches the method according to claim 7, wherein at least one policy that sets an expiration for identifying changes to the relevant content is based upon at least one characteristic of an email application, at least one characteristic of a word processing application or at least one characteristic of a presentation application (Kanai [0057], [0101], [0174], Kahn F3A, 4B, Noble C7L3, 17-18).
Noble as modified does not explicitly teach, however Ozzie discloses identifying changes to the relevant content is based upon at least one characteristic of a presentation application (Ozzie [0114], [0193]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Noble as modified to include characteristic of a presentation application as disclosed by Ozzie.  Doing so would enable synchronization between different endpoints (Ozzie [0004]).
NOTE in analogous art Chen et al. (US 2007/0288589) in [0062] and Popovitch (US 2004/0064442) in [0061] likewise disclose claim 8 and further obviate the teachings of Noble.  Where it would be obvious to provide such functionality in order to preserve a storage space.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noble et al. (US 5,978,842) in view of Brock et al. (US 2008/0178302).

Regarding claim 10, Noble as modified does not explicitly teach, however Brock discloses the method according to claim 1, wherein the conveying an indication when a change has been detected to 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Noble as modified to include option of retrieving the stored or current version as disclosed by Brock.  Doing so would various options for displaying information (Brock [0137]).
NOTE in analogous art Chen et al. (US 2007/0288589) likewise discloses claim 10 in [0029] and further obviate the teachings of Noble.

Claims 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heidloff et al. (US 2006/0206570) in view of Gaudette (US 6,981,225) and in further view of Van Geldern et al. (US 2004/0019634).

Regarding claim 11, Heidloff teaches a computer-implemented method of preserving the state of referenced network-accessible information and conveying selected information to a user, comprising: executing a client application on a user processing device ([0018]-[0019]) for: 
identifying, by the user processing device, a reference to at least one uniform resource locator in an electronic file ([0022]), the electronic file associated with a user processing device application  other than the client application (F1:12, 16), 
wherein said reference identifies contact information (see NOTE I below), and each referenced uniform resource locator identifies a location of associated content that is desired to be preserved by a user ([0024]); 
obtaining, by the user processing device, from a respective content server, a current copy of the content associated with each identified uniform resource locator ([0024]); 

providing, by the user processing device, the user 
receiving, by the user processing device, selection input from the user, the selection input indicating selection by the user to view one of the archived version or the current copy of the content at the references uniform resource locator ([0024], [0025]); and 
conveying, by the user processing device, the selected one of the archived version or the current copy to the user ([0023], [0025]).

Heidloff does not explicitly teach, however, Gaudette discloses providing, by the user processing device, the user an option to view either the archived version of the content or a current copy of the content at the recognized uniform resource locator (F4, C4L10-22). 
Note, with respect to the limitations “receiving, by the user processing device, selection input from the user, the selection input indicating selection by the user to view one of the archived version or the current copy of the content at the references uniform resource locator; and conveying, by the user processing device, the selected one of the archived version or the current copy to the user” - only one version is always is allowed to be provide for the selected by the user.  Heidloff teaches that when the user reads an email, the user is selecting a link by clicking on the link and if the user is offline a local copy is provided and when the user is online a server side version is provided.  Therefore, only the option to 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Heidloff to include selectable options of content versions to the user as disclosed by Gaudette.  Doing so would help user to determine whether there is any new information which may be of interest and help determine the differences between web pages over time (Gaudette C1L17-21).
NOTE in analogous art Chen et al. (US 2007/0288589) likewise discloses claim 10 in [0029] and further obviate the teachings of Noble.
	
NOTE I Heidloff teaches that email client component that processes user messages.  Although not explicitly recited it is implicit that use email messages comprise a contact information.  When user reads such messages, which comprise URLs, the user contact information is associated with such message and the URL.
However, in order to avoid undue arguments Van Geldern discloses “said reference identifies contact information” and “storing … obtained copy of the content as an archive version [0058], and in a manner that associated the stored content with the identified contact information” [0040], [0054].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Heidloff to include contact information as disclosed by Van Geldern.  Doing so would facilitate communication between parties having abilities to change the content and/or approve changes to the content (Van Geldern [0001]).



Regarding claim 13, Heidloff as modified teaches the method according to claim 11, wherein the client application is configured for enabling the user to manually engage the client to obtain the content associated with at least one recognized uniform resource locator (Heidloff [0022]).

Regarding claim 14, Heidloff as modified teaches the method according to claim 11, wherein the client application is configured for enabling a hook into at least one of an email application, a word processing application or a presentation application to identify uniform resource locators to be preserved (Heidloff [0023], Gaudette C2L21-22).

Claims 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Popovitch (US 2004/0064442) in view of Bedingfield, SR. (US 2005/0050460).

Regarding claim 15, Popovitch teaches a computer program product for preserving the state of network- accessible information, and conveying notifications of changes to said network accessible information, the method comprising: a non-transitory computer usable medium having computer usable program code embodied therewith, the computer usable program code comprising: 
computer usable program code configured to execute on a computer processing device to recognize a reference to a uniform resource locator in an electronic file ([0034]-[0035] “the first document is retrieved, it is parsed and all the URLs (links to other documents) are extracted and sent to 
computer usable program code configured to execute on the computer processing device to receive, from a requesting client ([0077], [0087]), an indication of a portion ([0045], [0075]) of information addressed by the uniform resource locator that defines the relevant content to be preserved ([0049]), and contact information associated with the received indication ([0077], [0031] “providing a user identifier, password and possibly other personal information such as preferences or an email address”); 
computer usable program code configured to execute on the computer processing device to obtain a copy the relevant content (F2:218, F5:510); 
computer usable program code configured to execute on the computer processing device to store the obtained copy of the relevant content (F2:218, F5:510) to create a pre-modified copy of the defined relevant content ([0045] “stripping both versions of the document of the formatting information … taking into account only the added fragments (deleted fragments can be discarded)”, [0052] “document versions stripped of the formatting”; [0059] “presenting the incremental matches to a user”) and in a manner that associates the stored content with said contact information ([0060] “cause the incremental matches information to be emailed to the user … display event normally includes a user identifier”, [0061]);
 computer usable program code configured to execute on the computer processing device when the computer-server has identified that the portion of the information addressed by the uniform resource locator has changed, to convey to the requesting client, a notification that a change to the portion of the information addressed by the uniform resource locator that defines the relevant content has been identified ([0059] “presenting the incremental matches to a user”, [0060] “cause the 
	Popovitch teaches that when copy of the webpage is stored, the webpage is modified by stripping the formatting and deleting fragments, which created a modified version of the webpage.  Such modified content of the webpage is created before it is presented to the user and thus, construed to be analogous to “a pre-modified copy of the defined relevant content”.
Popovitch further teaches that the user information is stored and when a change in the tracked content is detected, the user is notified with a new version of the content.  Thus, it is reasonable to conclude that the tracked content is stored in association with the user.  Therefore, Popovitch implicitly discloses “store the obtained copy of the relevant content to create a pre-modified copy of the defined relevant content and in a manner that associates the stored content with said contact information”.
	However, to merely obviate such reasoning Bedingfield, SR. discloses “store the obtained copy of the relevant content to create a pre-modified copy of the defined relevant content and in a manner that associates the stored content with said contact information” ([0014], [0017]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Popovitch to include pre-modified copy in a manner that associates the stored content as disclosed by Bedingfield, SR..  Doing so would provide an efficient way of alerting or notifying persons or even other computers that updated content is available (Bedingfield, SR. [0004]).

Regarding claim 16, Popovitch as modified teaches the computer program product according to claim 15, wherein said indication is communicated in response to identifying either manually by a user, or automatically by an electronic process, a reference to the uniform resource locator in an electronic file (Popovitch [0061], Bedingfield, SR. [0016]).



Regarding claim 18, Popovitch as modified teaches the computer program product according to claim 15, further comprising computer usable program code configured to recognize a reference to the uniform resource locator in an electronic file by scanning electronic files on at least one of a user processing device or at least one network accessible storage location to identify files containing uniform resource locators that address content for preservation (Popovitch [0034]-[0035], [0071]).

Regarding claim 19, Popovitch as modified teaches the computer program product according to claim 15, wherein the received indication comprises implementing at least one predefined rule or policy to distinguish relevant content from a remainder of content associated with the uniform resource locator (Popovitch [0071], Bedingfield, SR. [0017]).

Regarding claim 20, Popovitch as modified teaches the computer program product according to claim 15, further comprising computer usable program code configured to at least one of poll or subscribe to changes to the corresponding content associated with the uniform resource locator (Popovitch [0062] “users paying a premium fee may be notified”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 2, 2021